Kincheloe, Judge:
Plaintiff having filed a motion for severance of causes of action, and having submitted to this court its reasons therefor, and no special objection to said severance of causes of action being made by attorney for defendant herein in his memorandum in reply to motion of severance, and careful consideration having been • given thereto, it is ordered that the motion be and is hereby granted, and it is further ordered:
(1) That the cause of action which relates to merchandise described in the protest as “oyster sauce” be and it is hereby severed from the remaining claims in the protest.
(2) That upon receipt of this order plaintiff shall immediately file with the clerk of this court two extracts from above-entitled protest, one containing all of that portion of the original protest which sets forth plaintiff’s cause of action in regard to “oyster sauce,” and the other all of that portion of the original protest which consists of the remaining causes of action.
(3) That upon receipt of these extracts the clerk of this court shall attach each one to a separate cover or jacket, shall assign to each the *123original identifying number, and shall add thereto the letter “S” to indicate severance. Also, he shall place with one of these extracts; all of the pertinent documents and shall make appropriate notation of this fact upon the remaining file.
(4) That thereafter plaintiff may proceed separately in regard to the claims contained in each extract and in the- same manner as it. would have been entitled to proceed, under the practice of this court,, had it originally filed separate protests as to each cause of action.
(5) That the granting of this motion for severance of causes of' action is not to be regarded as a precedent for future action of this; court in passing on such motions, but each future motion will be determined upon its merits. By reason of the exigencies of the World! War.and reasons assigned in support of the motion, the court is of the opinion that justice demands that this motion for severance of this protest be granted.